¶ 28
REILLY, RJ.
(concurring). As an error correcting court, I support the well-written majority opinion given the law we are obligated to follow. When the law we are obligated to follow, however, justifies improper means to accomplish the ends of criminal detection — we fail.
¶ 29. I agree that Floyd was legally seized when he was stopped due to his vehicle registration being suspended. I agree that the current state of case law referenced by the majority opinion supports the finding of reasonable suspicion for drug-related activity. Majority, ¶ 16. I write separately to address my concern that our jurisprudence has tacitly accepted the profiling of suspects in the application of our reasonable suspicion test. In my opinion, the Fourth Amendment's "objectively reasonable suspicion" test has become meaningless as evidenced by the following example.
¶ 30. Applying the Floyd facts to the "objectively reasonable suspicion" test dictates that a white, suburban, soccer mom from Kenosha, driving alone at 6:45 p.m. in the month of July near the S.C. Johnson plant in Racine, Wisconsin, with multiple air fresheners (perhaps to mask the smell of old happy meals, spilled milk, and soiled athletic gear), and tinted windows (to protect the privacy of her children) evidences reasonable suspicion that she is involved in drug-related criminal activity. Substitute young, black male for soccer mom in this hypothetical and we have the facts of this case.
¶ 31. The issue is whether we as a judicial system have tacitly accepted, condoned, and blessed the profiling of our citizens by taking age and color of skin *427into the "objectively reasonable suspicion" test in order to combat crime. An effective judicial system must be true to its ideals; ideals which rest upon the constitutional protection against unreasonable government searches and seizures regardless of age or skin color.